Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Collings et al. US patent no.: 6,054,823. 
Regarding claims 1 and 6, Collings et al. teach, a permanent magnet synchronous machine comprising: a rotor (R) and a stator (S) formed with connection terminals for applying a feed alternating voltage with a feed frequency (f.sub.0) (figure 2; column 1, 18 "brushless DC fan motor."; cf. column 5 line 10 " Fan control signal 1000 may be pulse width modulated (PWM), pulse frequency modulated (PFM), or a simple fan ON/OFF control signal. Fan controller 130 drives the motor of brushless DC fan 160 through driver transistor 222); a motor controller including an assembly for detecting the terminal current on the connection terminals and a current frequency (f.sub.a) (figure 2 resistor 230; column 6 line 8:"The above described commutation current fluctuations can be detected by monitoring the voltage at collector node 240A of the output drive transistor 222 or by using a current sampling resistor 230 and measuring the voltage at emitter node 240B); and an  (column 7 line 29 ''If the speed of the fan is insufficient given other system factors ( e.g., system temperature), then remedial action such as increasing the speed of fan 160 by fan controller 130 or shutting down system 100 may be required during operation 538"); and the motor controller is formed, as a function of the determined frequency component (f.sub.r), to change the amplitude of the terminal voltage (remedial action 538 controls the speed or shuts down the system which in effect changes the amplitude of the terminal voltage). 
Regarding claim 2, Collings et al. teach,  The permanent magnet synchronous machine according to claim 1, further comprising a display device for displaying a frequency component (f.sub.r) that deviates from the feed frequency (f.sub.0) (See figure 5B, take remedial action). 
Regarding claim 3, Collings et al. teach, the permanent magnet synchronous machine according to claim 1, wherein the motor controller changes the frequency of the terminal voltage and particularly to adapt it to the frequency of the rotor (R) (see figure 1 – “fan speed controller 130 and an particular ALU 180). 
Regarding claim 4, Collings et al. teach,  the permanent magnet synchronous machine according to claim 1, further comprising a converter for supplying the feed alternating voltage, and the motor controller changing the converter frequency and particularly to adapt it to the frequency of the rotor (R) (drive 150, figure 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Collings et al. US patent no.: 6,054,823 in view of Krotsch et al. DE 100 28 492 Al
Regarding claim 5, Collings et al. is silent on specifically teaching, the permanent magnet synchronous machine according to claim 1, wherein the synchronous machine is a single-phase synchronous machine.
Krotsch et al. teach: wherein the synchronous machine is a single-phase synchronous machine (see claims 1 and 6- “phase-gating-induced reduction in the winding voltage”).
In view of Krotsche et al.’s teachings, it would’ve been obvious to one with the orinary skills in the art, before the effective filing date of the invention, to include; wherein the synchronous machine is a single-phase synchronous machine, for the purpose of providing a variant machine. 
Regarding claim 7, Collings et al. teach, the method according to claim 6, wherein an adaptation of the frequency and/or the amplitude of the terminal voltage is carried out as soon as, in step c), a detection of a frequency component (f.sub.r) with a column 7 line 29 "If the speed of the fan is insufficient given other system factors (e.g., system temperature), then remedial action such as increasing the speed of fan 160 by fan controller 130 or shutting down system 100 may be required during operation 538"). 
Regarding claim 8, Collings et al. is silent on specifically teach, the method according to claim 7, wherein the adaptation of the frequency and/or the amplitude of the terminal voltage takes place so that the rotor continues to rotate at a constant rotational speed. 
Krotsch et al. teach: wherein the adaptation of the frequency and/or the amplitude of the terminal voltage takes place so that the rotor continues to rotate at a constant rotational speed (see claim 4- “respective rotational frequency of the motor compared with the system frequency”).
In view of Krotsche et al.’s teachings, it would’ve been obvious to one with the orinary skills in the art, before the effective filing date of the invention, to include; wherein the adaptation of the frequency and/or the amplitude of the terminal voltage takes place so that the rotor continues to rotate at a constant rotational speed
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308.  The examiner can normally be reached on 11am-730pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHEB S IMTIAZ/Examiner, Art Unit 2846